Citation Nr: 1633818	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including impingement syndrome and bursitis.

2.  Entitlement to service connection for a lumbar spine disability, including chronic lumbar strain.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to a higher initial rating for patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling from August 23, 2011.

5.  Entitlement to a higher initial rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling from August 23, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to January 1983.

This case comes to the Board of Veterans' Appeals from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for chronic lumbar strain and a left shoulder disability and granted service connection for patellofemoral syndrome of the left and right knees, that were assigned initial 10 percent ratings from August 23, 2011.  August and December 2012 rating decisions confirmed and continued the assigned disability ratings.

A May 2013 rating decision denied service connection for PTSD.

In February 2014, the Veteran testified during a hearing at the RO before a decision review officer.  A transcript of the hearing is of record.

The issues of entitlement to service connection for PTSD and a lumbar spine disability and higher initial ratings for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current left shoulder disability, diagnosed as impingement syndrome and bursitis, is related to his period of active military service, nor was arthritis manifest to a compensable degree within one year of his discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, including impingement syndrome and bursitis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in September 2011, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

A VA medical opinion was obtained in December 2011 and the examination report is of record.

The December 2011 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the duties to notify and assist have been met. 

Contentions

The Veteran contends that he has a left shoulder disability that had its onset during active service when it "just flared up one day".  See RO hearing transcript at page 10.  He went to the VA medical facility in Rock Hill and was advised it was bursitis.  Id.  The Veteran did not recall receiving treatment for his shoulder in service.  Id.

Laws and Regulations

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of shoulder pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records show that, in July 1982, the Veteran was seen with complaints of left shoulder pain for one week.  He had some pain with abduction and external rotation and was diagnosed with bursitis.  When examined for separation in January 1983, his upper extremities were normal and he denied having a painful or "trick" shoulder or elbow.

The post service medical evidence includes VA medical records and examination reports dated from 2007 to 2014.  In January 2007, the Veteran was seen at the Rock Hill VA Community Based Outpatient Clinic (CBOC) to establish care (10/30/14 VBMS CAPRI, p. 479).  He denied chronic medical problems and had some low back pain, but did not mention a left shoulder problem.

December 2007 VA outpatient records show that the Veteran reported the onset of right shoulder pain (10/30/14 VBMS CAPRI, p. 461-62).  When evaluated in the clinic, he denied injury to the right shoulder and never knowingly injured it.  The diagnosis was subacute deltoid bursitis of the right shoulder, which was treated with prescribed medications and a sling.  The Veteran did not discuss having a left shoulder problem at this time.

In August 2010, the Veteran was seen at the Rock Hill VA CBOC to reestablish care ((10/30/14 VBMS CAPRI, pps. 452, 457).  On examination at that time, he did not report a left shoulder problem.

The December 2011 VA examiner noted that the Veteran denied a history of acute left shoulder trauma.  The Veteran reported that he was on the pier tying a submarine up to the dock and developed pain his shoulder.  The pain resolved until a year or two ago.  He developed the same type of pain that he had back in the military.  The Veteran had pain while lying in bed and raising overhead, especially against resistance.  He denied any current treatment.  After clinical evaluation, the examiner diagnosed left shoulder impingement syndrome with bursitis.

In the examiner's opinion, it was less likely as not that the Veteran's left shoulder disorder was incurred in, or caused by, injury that was treated in service.  The examiner reasoned that there was evidence of only a single treatment for left shoulder pain of one week duration.  There was no indication that the Veteran had a chronic shoulder disability and he reported that his shoulder was fine for many years since service until recently.  

While bursitis is among the listed chronic diseases ("arthritis"), and a continuity of symptomatology could establish a link between that disease and service, such continuity of symptoms has not been demonstrated in this case, as the first documented evidence of bursitis of the left shoulder is from 2011, 28 years after the Veteran's discharge. 

Absent a continuity of symptoms, the Veteran would not be competent to say that left shoulder bursitis, first demonstrated decades after service, was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").  Because the Veteran does not have special training or education in the etiology of shoulder disorders, he is not competent in this regard and the Board accords his statements no weight.

In December 2011, the VA examiner, a physician, opined that the Veteran's left shoulder disorder was less likely than not incurred in or caused by an injury in active service.  The examiner provided a clear rationale to support the findings.  See Nieves-Rodriquez, 22 Vet. App. at 304.  There is no medical opinion of record to contradict the VA examiner's opinion.  The Board finds that this VA opinion weighs against a link between the Veteran's left shoulder disability and service because it contains an accurate medical history, a rationale, and is provided by a well-trained expert (e.g., physician).

The Veteran has indicated that he believes that his claimed disability is related to military service, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his left shoulder disability to active service as opposed to other possible causes.  The 2011 VA physician-examiner was well qualified to assess the causes of the left shoulder disability in the Veteran and provided reasons for his opinion.  In light of this, the Board finds that the 2011 VA opinion outweighs the Veteran's belief when considered in view of all pertinent evidence.  

In sum, when viewing all pertinent medical and lay evidence of record, the Board finds that the competent and credible December 2011 VA examiner's opinion weighs against the claim.  The preponderance of the evidence is thus against a finding that a left shoulder disorder, including impingement syndrome and bursitis, is related to active service and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left shoulder disability, including impingement syndrome and bursitis, is denied.


REMAND

Lumbar Spine

The Veteran testified that he injured his back hoisting a ladder in service.  See RO hearing transcript at page 5. He had back pain in service and was unaware that he was eligible for VA treatment until approximately 10 years earlier when he started getting treatment for it.  Id.  The Veteran believed his treatment started around 2000.  Id. at 7.

Service treatment records discuss complaints of low back pain in July 1980, assessed as lumbosacral strain, and in March 1982, when lumbar stiffness/pain was thought probably due to lifting and/or sleeping wrong.  

The post service VA medical records, from 2007 to 2014, include the Veteran's repeated complains of low back pain starting in January 2007, when he established care at the Rock Hill VA CBOC (10/30/14 VBMS, CAPRI, p. 479).  

The December 2011 VA examiner noted the Veteran's history of heavy lifting in service while working on boats.  The Veteran stated that he had back problems most of the time while on active duty and the pain worsened over the years and was now constant.  X-rays showed degenerative changes at L3-4.  The examiner diagnosed a lumbosacral strain.

In an April 2012 addendum, the examiner opined that the Veteran's chronic lumbar strain was less likely as not related to the complaints in active service.  The examiner's reasoned that there were only two records of treatment for back pain, with one record noting problems for two months.  That was not long enough to consider it a chronic condition.  Chronic pain was considered three months or greater, but even then back pain lasting 3 months often resolved without long term sequelae.

It appears that a basis for the examiner's negative etiological opinion was that there was only two recorded instances in the service treatment records concerning complaints/treatment for back pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  However, the absence of recorded treatment cannot be the sole basis for a negative opinion.  The examiner also noted that chronic pain is considered 3 months or greater, but did not provide a source or tie it into the facts and medical history concerning this Veteran.  As such, the Board finds a new opinion from a physician is required.

Knees

The Veteran last underwent VA examination of his knees in August 2012.  His pursuit of his appeal for higher initial ratings suggests that he believes his bilateral knee disability may have worsened.  See e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

There are VA treatment records dated to October 2014 in the record.  These indicate that the August 2012 VA examination may not reflect the current severity of the Veteran's right and right knee disabilities.  The examiner reported no evidence of degenerative or traumatic arthritis.  X-rays of the Veteran's knees in October 2011 were normal, but a magnetic resonance image (MRI) in December 2012 showed degenerative changes at both knees.  A June 2013 VA outpatient orthopedic consult record includes a diagnosis of patellofemoral arthritis (10/30/14 VBMS CAPRI, p. 149).  In March 2014, the Veteran was evaluated for knee injections that were administered (10/20/14 VBMS CAPRI, pp. 31-33).  An April 2014 addendum notes that his subjective complaints appeared to be greater than objective findings and the injections were offered due to his significant reported pain level.

VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  See Palczewski v. Nicholson, 21 Vet. App. at 181-82.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Columbia, and the Rock Hill VA CBOC since October 2014 should be obtained.

Other

The May 2013 rating decision denied service connection for PTSD.  In a September 2013 signed statement, the Veteran requested "reconsideration" on his PTSD claim.  The Board construes the Veteran's statement as a timely notice of disagreement with the September 2013 rating decision.  The Board is required to remand this issue so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case regarding the matter of entitlement to service connection for PTSD.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Columbia and Rock Hill VA CBOC since October 2014.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for a VA orthopedic examination performed by a physician with expertise to determine the etiology of the lumbar spine disability and the current severity of the service-connected knee disabilities.  The claims file should be reviewed by the examiner.  

a. Lumbar Spine Disability

i. The examiner should provide an opinion, with consideration of the Veteran's statements regarding lumbar spine disability, as to whether the it is at least as likely as not (50 percent probability or more) that a current lumbar spine disability (identified at any time since 2011) was caused or aggravated by a disease or injury in military service.

ii. A comprehensive rationale should be provided for any opinions rendered.

iii. The absence of recorded treatment for back symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

iv.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered or if the inability is due to the limits of the examiner's knowledge or of medical knowledge in general.

v.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

b. Knees

i. The examiner should complete all appropriate sections of the Disability Benefits Questionnaire, to include instability and providing a full description of the effects the left and right knee disabilities have had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2011).

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


